                                           Case 5:19-cv-05323-VKD Document 34 Filed 08/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     LENA MACIAS,                                        Case No. 19-cv-05323-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     MILPITAS CENTER, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On July 14, 2020, the parties informed the Court that they had settled all disputes between

                                  15   them and would file a dismissal by August 4, 2020. Dkt. No. 33. The parties did not file a

                                  16   stipulated dismissal by August 4.

                                  17           On or before August 14, 2020, the parties shall file a stipulated dismissal pursuant to Fed.

                                  18   R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a

                                  19   court order (i) by notice if the defendants have not filed an answer or motion for summary

                                  20   judgment, or (ii) by stipulation signed by all parties who have appeared. Because defendants have

                                  21   filed answers to the complaint, plaintiff must file a stipulated dismissal pursuant to Rule

                                  22   41(a)(1)(ii).

                                  23           If a dismissal is not filed by the specified date, then the parties shall appear on August 25,

                                  24   2020 at 10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant to Fed.

                                  25   R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this Order to Show

                                  26   Cause no later than August 18, 2020 advising as to (1) the status of the activities of the parties in

                                  27   finalizing settlement; and (2) how much additional time, if any, is requested to finalize the

                                  28   settlement and file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause
                                          Case 5:19-cv-05323-VKD Document 34 Filed 08/10/20 Page 2 of 2




                                   1   hearing will be automatically vacated and the parties need not file a statement in response to this

                                   2   Order.

                                   3            IT IS SO ORDERED.

                                   4   Dated: August 10, 2020

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
